Citation Nr: 9912732	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  98-10 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
ischemic heart disease as a residual of beriberi.

ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

As reported on Form 632, the veteran had pre-war service from 
October 1941 to December 1941.  He was in beleaguered status 
from December 1941 to April 1942.  He was in missing status 
on April 9, 1942.  His MPA status terminated in March 1945.  
The veteran served in the regular Philippine Army from March 
1945 to March 1946.  He was also in prisoner of war (POW) 
status from April 1942 to October 1942.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Manila, Philippines Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, granted service 
connection for ischemic heart disease, assigning a 30 percent 
disability rating.

In December 1998, the RO granted an increased rating to 60 
percent for ischemic heart disease.  The Board notes that a 
higher schedular evaluation for this disability is possible; 
therefore, the issue of entitlement to an increased rating is 
presently before the Board on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.  

2.  The veteran's ischemic heart disease precludes him from 
doing more than sedentary work.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (before and after January 12, 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records include a separation report that 
indicates that the veteran's cardiovascular system was 
normal.

A private 1996 electrocardiographic report (month not 
reported) reflects an impression of ischemic process, 
cardiomegaly, old infarct of the tributaries to the left.  A 
June 1996 private radiographic report shows an impression of, 
in pertinent part, cardiomegaly with left ventricular 
preponderance, atherosclerotic aorta.  Also dated in 1996, a 
medical certificate by Dr. C.O. indicates that the veteran 
had been a patient since October 1995 due to on and off chest 
pain and difficulty breathing associated with low back pain.  
Medications were given, but signs and symptoms were 
persistent.  A work-up demonstrated the following impression, 
in pertinent part: ischemic cardiomyopathy, hypertensive 
cardiovascular disease.  

An April 1997 private medical certificate by Dr. C.O. is of 
record.  It appears that the RO did not review this evidence.  
It shows impressions of hypertensive cardiovascular disease, 
ischemic cardiomyopathy (with echocardiogram), and senile 
dementia.  

A May 1997 VA POW protocol-social survey examination 
indicates that the veteran was in a wheel chair and was 
assisted by his grandmother.  The report indicates that the 
veteran alleged to be suffering from, in pertinent part, a 
heart ailment and hypertension.  In a May 1997 VA medical 
history report, the veteran indicated that he had experienced 
during captivity, in pertinent part, chest pains, and skipped 
or missed heartbeats.  The veteran also reported that he 
acquired beriberi during captivity.  On examination, the 
veteran complained of chest pains and the examiner noted 
hypertension and chest pain/discomfort.  The diagnosis 
pertinent to the cardiovascular system was hypertensive 
arteriosclerotic heart disease.  An accompanying x-ray report 
pertinent to the chest indicates that the heart was slightly 
enlarged with a "CTR" of 56 percent and the thoracic aorta 
was tortuous.  The impression was minimal cardiomegaly, 
atheromatous aorta.

A June 1998 VA examination report indicates that the veteran 
complained of chest pain, dyspnea when he walked 5 to 10 
meters with assistance, fatigue, and chest pains (even at 
rest).  On examination, the examiner reported that the 
veteran's blood pressure was 180/100 sitting and 200/100 
lying.  A standing blood pressure was not taken because the 
veteran was too weak.  The diagnosis was hypertensive 
arteriosclerotic heart disease incomplete right bundle branch 
block, left ventricular hypertrophy, "NIF, CFC II-B."  When 
asked to provide a functional assessment, the examiner noted 
that the veteran's performance of his ordinary physical 
activity is limited by his post cerebrovascular accident 
status.  The veteran's condition at the time of examination 
was unemployable.  An accompanying radiologic report notes a 
history of ischemic heart disease and shows an impression of 
minimal cardiomegaly, with slight interval increase in the 
transverse cardiac diameter from 56 percent to 58 percent 
since May 1997.  An echocardiography laboratory report also 
dated in June 1998 shows that the veteran's left and right 
ventricle appeared concentrically hypertrophied with good 
wall motion and contractility, the interventricular septum 
appeared hypertrophied, the tricuspid valve leaflets were 
poorly visualized, and the aortic root appeared dilated. The 
left and right atrium and mitral valve, main pulmonary 
artery, and pericardium appeared normal.  

The veteran reported in his June 1998 substantive appeal that 
due to his ischemic heart disease he can no longer walk 
without assistance, nor can he do any type of manual work.  
He reported that he is dependent and remains in his chair.


Analysis

Initially the Board notes that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  In evaluating the 
severity of a particular disability, it is essential to 
consider its history.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The RO in December 1998 granted an 
increased to 60 percent rating from an initial service 
connection claim, therefore, the Board will consider all 
evidence of record.  

The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of 
the Ratings Schedule.  The percentage ratings contained in 
the Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

The Board notes that during the course of this appeal the 
Ratings Schedule was revised with respect to the regulations 
applicable to cardiovascular system disabilities.  This 
change became effective January 12, 1998.  62 Fed.Reg. 65207 
(December 11, 1997).  The United States Court of Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

In this case, the record reflects that the RO received the 
veteran's original claim August 23, 1996.  Therefore, the 
claim for an increased rating must be considered in light of 
both the old and new ratings criteria.

The old ratings criteria provided compensable ratings for 
arteriosclerotic heart disease, more than six months after 
acute illness, with chronic residual findings of congestive 
heart failure or angina on moderate exertion or more than 
sedentary employment precluded (100 percent); following 
typical history of acute coronary occlusion or thrombosis or 
with history of substantiated repeated anginal attacks, more 
than light manual labor is precluded (60 percent); and 
following typical history of acute coronary occlusion or 
thrombosis or with history of substantiated anginal attacks, 
ordinary manual labor feasible (30 percent).  38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (prior to January 12, 1998).  

The Board notes that medical evidence reveals no evidence of 
congestive heart disease.  However, in the veteran's most 
recent VA examination, when asked to indicate whether more 
than sedentary employment was feasible due to his heart 
disability, the examiner noted that the veteran's present 
status was unemployable.  Consistent with the examiner's 
opinion are the veteran's own statements.  The veteran 
reported that he cannot walk without assistance and is 
confined to a chair.  Furthermore, he reported that he 
couldn't perform any type of manual labor.  As such, the 
Board finds that the veteran's heart disability precludes him 
from more than sedentary employment.  In fact, based upon the 
examiner's opinion, it appears that the veteran can not even 
perform sedentary work.  Accordingly, the Board finds that a 
100 percent disability rating for ischemic heart disease is 
warranted.  This is the highest possible disability rating 
possible under this code.  

The new ratings criteria provides compensable ratings for 
coronary artery disease with chronic congestive heart 
failure, or when workload of 3 METS or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent (100 percent); with more than one episode of 
acute congestive heart failure in the past year, or workload 
of greater than 3 METS, but no more than 5 METS, which 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent (60 percent).  38 C.F.R. § 4.104, Diagnostic 
Code 7005 (after January 12, 1998).  It is noted that one MET 
is the energy cost of standing quietly at rest and represents 
the oxygen uptake of 3.5 millimeters per kilogram of body 
weight per minute.  38 C.F.R. § 4.104.  As the Board 
indicated above, a 100 percent disability rating is warranted 
under the old criteria, which represents a complete grant of 
the benefits sought on appeal.  Accordingly, discussion of 
the new criteria is not necessary.  


ORDER

Entitlement to a 100 percent disability rating for ischemic 
heart disease as a residual of beriberi is granted, subject 
to the laws and regulations governing the payment of monetary 
awards.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

